Citation Nr: 0303975	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased rating for the residuals of 
internal derangement of the right knee, currently 
evaluated as 20 percent disabling.

2.	Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that continued the veteran's evaluation for his service 
connected right knee disability at a 20% evaluation, and 
granted a separate 10% evaluation.  The veteran continues to 
disagree with the level of disability assigned.

The Board notes that, during the course of this appeal, the 
veteran submitted a claim for individual unemployability.  As 
this claim has yet to be adjudicated, it is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by pain, degenerative changes established by X-ray findings, 
some slight limitation of motion, and some instability.  
Severe instability or subluxation has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for 
internal derangement, with a separate 10 percent evaluation 
for arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1998 rating 
action, and were provided a Statement of the Case dated 
September 1998, and two Supplemental Statements of the Case 
dated February 1999 and July 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in July 2002, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded three 
examinations during the course of this claim, dated January 
1999, March 1999, and August 2001.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  The 
veteran himself has indicated several times that all of his 
treatment records regarding his right knee are located at the 
VA medical center in Syracuse, and all available records have 
been obtained from that facility.  Thus, as the veteran has 
informed us of the location of all available relevant 
evidence, and as all the relevant evidence has been obtained, 
the Board can proceed.  See Quartucccio v. Principi, 16 
Vet.App. 183 (2002).


Facts

A review of the record reflects that service connection for a 
right knee disability, characterized as postoperative 
residuals internal derangement, was established by a 
September 1960 RO decision.  A 10 percent rating was 
assigned.  That decision was based on service medical records 
which showed that the veteran underwent knee surgery while on 
active duty, and on the results of a VA examination.  

A rating decision dated June 1972 increased the veteran's 
rating to 20 percent, based on the results of a VA 
examination. 

In September 1997, the veteran applied for an increased 
rating for his right knee disability, and was granted a 
separate 10 percent evaluation for degenerative changes, 
while his 20 percent evaluation was continued for the 
internal derangement.  Essentially, it is maintained that the 
evaluation currently assigned for the veteran's service-
connected disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the reports of VA examinations, and 
outpatient treatment.

The report of X-rays taken of the veteran's right knee in 
April 1998 showed degenerative changes of the knee which were 
worse within the medial joint compartment.  Small 
suprapatellar joint effusion was also noted.

The report of X-rays taken of the veteran's right knee in 
October 1998 showed a moderate right knee joint effusion, 
increased from the previous study of April 1998.  The right 
knee showed both medial and lateral degenerative changes 
consisting of narrowing and early osteophytic formation.

The veteran received a VA examination in January 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran could walk 25 feet without any adaptive 
equipment.  He indicated he was able to do his housework, but 
could no longer do any kind of heavy labor.  He could not 
walk long distances without getting severe knee pain.  He 
reported minor flare-ups recurring on a daily basis and major 
flare-ups nearly weekly.  He described the flare-ups as pain 
that would wake him up, and swelling, which made using stairs 
difficult, and interfered with his household activities.  
When swelling occurred, the severity was an 8/10, but at that 
time, it was about a 4/10.  He reported that even daily 
activities could precipitate one of these flares, but there 
was nothing in particular that caused it.  He did not take 
any medication for pain, and had no recent therapy.  He 
indicated that he did wear a knee brace about 70% of the 
time, but was not wearing it during the examination.  He 
indicated that he had frequent injections of cortisone into 
his knee, and frequently had to have his knee drained.

Upon examination, there were scars noted on his knee 
consistent with his surgery, which were well healed with no 
exudates.  There was a minimal amount of swelling present.  
There was no change in temperature or erythema.  He did have 
pain at the medial joint line and lateral joint line on the 
right knee.  The patella had minor crepitus with activitation 
of his quadriceps, and there was tenderness along the medial 
border.  On examination of the ligaments, there was laxity to 
the anterior cruciate ligament of Grade I.  No laxity was 
detected to the posterior cruciate ligament, the medial 
collateral ligament, or the lateral collateral ligament.  
McMurray's test was negative.  Patellar tracking was 
adequate.  His vastus medalis oblique muscle was atrophied, 
otherwise there was no atrophy of the right lower extremity.  
Flexion was to 130 degrees, and extension was to 10 degrees.  
The veteran was able to perform a tandem gait, but did have 
some antalgic component where he did favor his right lower 
extremity with a decreased step length, and body weight 
shifting which tended to prefer to be over the left lower 
extremity.  The examiner noted the X-ray findings of October 
1998.  The veteran was diagnosed with degenerative joint 
disease of the right knee.

A letter dated January 1999 from the veteran's doctor is of 
record.  It indicates, in relevant part, that the veteran 
reported that his knee symptoms have always affected his 
gait, and have progressed over the past ten years.  The 
examiner indicated that, upon examination in August 1998, 
postoperative changes were evident on the veteran's right 
knee, and he had some decreased range of passive motion from 
about 80 degrees to approximately 150 degrees.  He had some 
minimal anterior laxity, and the examiner could not detect 
any joint crepitus.  The veteran had some decreased vibratory 
sense below the knees bilaterally, and a tingling sensation 
in the left foot.  Motor function was generally intact in 
both lower extremities.  He was unable to perform tandem gait 
secondary to pain.  Observation of his gait showed he walked 
to favor his right knee.

The veteran received a VA examination in March 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran reported experiencing pain in his knee when he 
walked, or stood on a hard surface.  He stated that he could 
not walk more than a few hundred yards, and could not stand 
more than five minutes on a hard surface.  He reported that 
he must go down the stairs sideways, and could not go 
straight up or down.  He indicated that he had some problems 
with his right knee with weather changes.

Upon examination, the veteran was noted to walk with a slight 
limp on the right leg.  Two well-healed scars were noted over 
the right knee.  There was a palpable spur in the medial 
femoral condyle.  He had pain on palpation of the joint line, 
both medially and laterally.  He had marked crepitus palpable 
on motion of the knee.  There was minimal effusion of the 
knee.  He was found to have good stability of both knees, 
both anteriorly, posteriorly, medially, and laterally.  
McMurray's sign was negative.  The right knee could flex to 
120 degrees, but lacked full extension of 10 degrees.  The 
veteran was diagnosed with degenerative joint disease of the 
right knee.

An outpatient treatment report dated January 2001 noted that 
the veteran reported that the pain in his knees on sitting 
was a 3 out of 10, and on standing up from sitting was a 8-9 
out of 10, which went down to a 5-6 out of 10 while walking, 
and was a 10 out of 10 going up stairs.  He indicated that he 
had limping first thing in the morning.  Upon examination, he 
was noted to have a slight abnormality of the right knee 
joint without any acute inflammation.  As to range of motion, 
the veteran's flexion was limited in both knees.  Similar 
findings were noted in an April 2001 progress note.

The report of a May 2001 X-ray noted moderate degenerative 
changes in the lateral compartment of the right knee, with 
mild degenerative changes in the medial compartment, 
chondrocalcinosis both medially and laterally on the right, 
and mild lateral patellar tilting on the right.

A consultation noted dated May 2001 is also of record.  It 
indicates that the veteran reported bilateral knee pain, 
right worse than left.  He had full range of motion of his 
right knee from 0 degrees to 115 degrees.  He had no varus or 
valgus instability.  He had no patellar apprehension.  He had 
good tracking of the patella within the trochlear groove.  He 
had negative Lachman's, anterior drawer, and posterior drawer 
signs.  He had a motor strength of 5/5 throughout, and had no 
sensory deficits.  X-rays were noted to show osteophyte 
formation and sclerosis of the lateral compartments and joint 
space narrowing as well on the medial compartments.  On the 
right knee, he had significant joint space narrowing.  He had 
calcification of the remaining meniscus or surrounding 
meniscal tissue, which was evident on X-rays, as well as 
significant osteophyte formation and sclerosis.  The veteran 
was diagnosed with bilateral knee osteoarthritis.  It was 
noted that the veteran was going to consult his doctors to 
determine whether a total knee arthroplasty or steroid 
injection and physical therapy could be performed.

A clinical progress note in July 2001 noted that the veteran 
reported that he did not want right knee arthroplasty at that 
time, and that back pain was his major issue at that time.  
He reported that his pains were not "out of control", and 
that he wished to discuss treatment options such as steroids 
and conservative management with medications and physical 
therapy.

The veteran received a VA examination in August 2001.  The 
report of that examination indicates, in relevant part, that 
the veteran walked with his center of gravity leaning towards 
the right side, and holding onto the walls.  There was no 
erythema or effusion in the knees.  There was mild crepitus 
in the patellofemoral joint space on the right side.  There 
was pain elicited during the full range of motion from 0-90 
degrees.  There was no tenderness of the joint space.  The 
collateral ligaments were without laxity.  Drawer sign was 
negative.  Lachman's sign was negative.  McMurray's sign was 
positive in the right knee.  X-ray results from May 2001 were 
noted.  The veteran was diagnosed with right knee 
degenerative joint disease.


The Law and Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's right knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  Under diagnostic code 5257, other impairment of 
the knee, including recurrent subluxation or lateral 
instability, is rated as slight, moderate, or severe.  A 10 
percent evaluation is warranted for slight impairment.  A 20 
percent evaluation is warranted for moderate impairment.  A 
30 percent evaluation is warranted for severe impairment.

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 1991).

Therefore, the veteran also has an additional 10 percent 
rating for his right knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), for degenerative arthritis.  Under this 
diagnostic code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2002).

Limitation of motion of either knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Under DC 5260, a 
noncompensable evaluation is provided for limitation of 
flexion of the leg to 60 degrees.  A 10 percent evaluation is 
provided for limitation of flexion of the leg to 45 degrees; 
a 20 percent evaluation is provided for limitation of flexion 
of the leg to 30 degrees; and a 30 percent evaluation is 
provided for limitation of flexion of the left to 15 degrees.  
Under DC 5261, a noncompensable evaluation is provided for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is provided for extension of the leg limited to 10 
degrees; a 20 percent evaluation is provided for extension of 
the leg limited to 15 degrees; and a 30 percent evaluation is 
provided for extension of the leg limited to 20 degrees.  A 
40 percent evaluation would require an extension of the leg 
limited to 30 degrees.

Pursuant to 38 C.F.R. § 4.71, Plate II, normal knee extension 
and flexion ranges from 0 to 140 degrees, respectively.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims ("the Court") expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In DeLuca, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and; as such, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating this claim, because it involves a 
rating under the diagnostic codes governing limitation of 
motion of the knee.  However, in that regard, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's right knee internal derangement is 
properly rated as 20 percent disabling, under diagnostic code 
5257, for other impairment of the knee.  In this regard, as 
to any findings of recurrent subluxation or lateral 
instability, the Board notes the findings in a January 1999 
VA examination, which noted laxity to the anterior cruciate 
ligament of Grade I, but no laxity detected to the posterior 
cruciate ligament, the medial collateral ligament, or the 
lateral collateral ligament, as well as the findings in a 
March 1999 VA examination, in which the veteran was found to 
have good stability of both knees, both anteriorly, 
posteriorly, medially, and laterally, the findings in a May 
2001 consultation note which indicated the veteran had no 
varus or valgus instability, and the findings in an August 
2001 VA examination, which found that the veteran's 
collateral ligaments were without laxity.  The Board is of 
the opinion that these levels of instability, currently 
considered moderate in degree, do not warrant a higher 
rating.  There is no basis to conclude that there is severe 
instability of the knee.  This would contemplate additional 
impairment caused by fatigue on use.

Further, the Board finds that the veteran is also properly 
rated as 10 percent disabled under diagnostic code 5003, for 
degenerative arthritis established by X-ray findings.  In 
this regard, the Board notes again that diagnostic code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion, 
unless the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, in which case a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The veteran's 
finding of limitation of motion in January 1999 was flexion 
to 130 degrees, and extension to 10 degrees.  In March 1999, 
the right knee could flex to 120 degrees, but lacked full 
extension of 10 degrees.  In May 2001, the veteran was found 
to have full range of motion of his right knee from 0 degrees 
to 115 degrees.  And in August 2001, pain was elicited during 
the full range of motion from 0-90 degrees.  The Board finds 
that these levels of limitation of motion place the evidence 
in relative equipoise as to whether the veteran would have a 
compensable limitation of motion.  If the veteran was found 
to not have a compensable level of limitation of motion, 
diagnostic code 5003 would provide that the veteran should 
receive a 10 percent evaluation for X-ray findings of 
degenerative arthritis in the right knee, the evaluation the 
veteran is currently receiving.  If however, the veteran is 
found to have a compensable level of limitation of motion, 
the Board notes that diagnostic code 5003 directs that the 
veteran should be rated under the governing limitation of 
motion code rather than diagnostic code 5003, and he would be 
therefore be rated at a 10 percent evaluation under 
Diagnostic Code 5261, for limitation of extension to 10 
degrees.  In either situation, the veteran would be entitled 
to no more than a 10 percent evaluation. Thus, the Board is 
of the opinion that the veteran is currently properly 
receiving an additional 10 percent rating under diagnostic 
code 5003.  The Board notes that there has been absolutely no 
evidence presented to indicate that the veteran has ever had 
extension limited to 15 degrees, or flexion limited to 30 
degrees, such that he would warrant a rating greater than 10 
percent under the applicable codes governing limitation of 
motion.

Thus, the veteran is found to be properly rated as 20 percent 
disabled for his right knee under diagnostic code 5257, with 
an additional 10 percent rating under diagnostic code 5003.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for the residuals of 
internal derangement of the right knee, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to an increased rating for degenerative changes 
of the right knee, currently evaluated as 10 percent 
disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

